DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed May 23, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1 and 6 are amended.  Claims 5 and 7 are cancelled while Claim 8 is added. Therefore, Claims 1-4, 6, and 8 are pending and have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted June 9, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al. (U.S. Patent Publ’n No. 2004/0134693 “Yamagishi”).
Regarding Claim 1,  Yamagishi discloses a vehicle lubrication structure for a vehicle (see Abstract) having a rotating electrical machine (1) and a driving force transmission apparatus (8), wherein the lubrication structure includes a first reservoir (12) configured to store oil paragraph [0027]), and a second reservoir (13) configured to store the oil and having a capacity smaller than a capacity of the first reservoir (see paragraph [0027], “oil cooler” (27) inherently functions as a second oil reservoir where at least a small amount of oil will be contained therein at any moment in time), wherein the second reservoir is an oil cooler inherently having a heat exchanger and space for storing oil.  
Further, Yamagishi discloses a first oil path (see Figure 1) connecting the first reservoir (12) to the second reservoir (13), a second oil path (see Figure 1) connecting the second reservoir (13) to the driving force transmission apparatus (8) and the rotating electrical machine (1), wherein the second oil path includes branch oil paths ((16), (18), (19), etc.) for supplying the oil to the driving force transmission apparatus and the rotating electrical machine, respectively.  Yamagishi discloses an electric oil pump (14) configured to supply the oil stored in the first reservoir to the driving force transmission apparatus and the rotating electrical machine (see paragraph [0037]), the electric oil pump being provided in the first oil path (see Figure 1).
Regarding Claim 2, Yamagishi discloses that the second reservoir (13) is provided above a static oil level of the oil stored in the first reservoir (12) (see Figure 1 and paragraph [0043], “pumped up by the oil pump 14 to circulate again through the passages described above”).
Regarding Claim 4, Yamagishi discloses a case (see Figure 1, exterior of reservoir (12) that houses the first reservoir, wherein the second reservoir is arranged outside the case (see Figure 1 and paragraph [0027] “oil cooler 13 provided outside the reduction gear case 8a”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Kodama et al. (U.S. Patent No. 9,863,294 “Kodama”).
Regarding Claim 3, Yamagishi discloses the invention substantially as claimed, but is silent concerning inclusion of a check valve as claimed. 
However, Kodama discloses a hydraulic control system for a vehicle (see Title) wherein the vehicle having an electric oil pump that is driven by an electric motor.  Kodama discloses that various check valves ((33), (40)) are provided that are configured to prevent backflow of the oil from the second reservoir (37) to the first reservoir (“oil pan”, not shown, see column 8, lines 34-49).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Yamagishi by providing check valves throughout the system as described in Kodama in order to facilitate preventing backflow of oil, as is well-known in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi.
Regarding Claim 8, Yamagishi discloses the invention substantially as claimed, but is silent concerning the capacity of the oil cooler. However, Examiner takes Official Notice that it is well known in the art to optimize the capacity of the oil cooler based upon operating conditions for the purpose of enabling proper cooling of the oil during engine operation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an oil cooler configured to hold at least 1 liter of oil for the purpose of properly cooling the oil during engine operation.

Response to Arguments
Applicant's arguments (see Amendment filed May 23, 2022) with respect to the rejection(s) of claim(s) 1, 2, 4, and 5 under Section 102 have been fully considered but they are not persuasive.  
Applicant asserts that “Yamagishi is silent with regard to the oil cooler 13 including a reservoir” (see Amendment, page 6 second full paragraph).
It is the Examiner’s position that the oil cooler disclosed in Yamagishi will inherently be able to hold at least a small amount of oil during operation, and therefore the claim reads upon the teachings of Yamagishi, as the cooler would then also function as a reservoir. 

Allowable Subject Matter
Claim 6 is allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747